DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 2/15/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauss (20040140740).  
Regarding claim 1, Gauss teaches a table support mechanism (10) comprising a table plate (11), said table plate including a plurality of cavities (33) formed in said table plate, and a first hanger device (A-B in Fig. 1 Annotated) including a rod member (A) having a first end portion (i.e., lower portion of A) engaged with either of said cavities of said table plate for allowing said rod member of said first hanger device to be supported on said table plate (par. 38 & Fig. 1), said rod member of said first hanger device including a second end portion (i.e., upper portion of A) spaced from said table plate for engaging with and for supporting an object on said table plate (via B, 162, & 165) with said rod member of said first hanger device.  
Regarding claim 2, Gauss teaches first hanger device (A-B) that includes a carrier (B) provided on said second end portion (i.e., upper portion of A) of said rod member (A) of said first hanger device for engaging with and for supporting said object on said table plate (via 162 & 165; note also that objects could be suspended directly from B (e.g., with hooks or string)).  

    PNG
    media_image1.png
    484
    619
    media_image1.png
    Greyscale

Regarding claim 3, Gauss teaches a second hanger device (C-D) including a rod member (C) having a first end portion (i.e., lower portion of C) engaged with either of said cavities (33) of said table plate for allowing said rod member of said second hanger device to be supported on said table plate (par. 38 & Fig. 1), said rod member of said second hanger device including a second end portion spaced from said table plate (i.e., upper portion of C).
Regarding claim 4, Gauss teaches a rest (162, 165) engaged with said second end portions (i.e., upper portions of A & C) of said rod members (A, C) of said first and said second hanger devices (A-B & C-D) for engaging with another object (par. 38).
Regarding claim 5, Gauss teaches first and said second hanger devices (A-B & C-D) that each include a carrier (B, D) provided on said second end portion (i.e., upper portions of A & C) of said rod member (A, C) for engaging (Fig. 1) with said rest (162, 165).
Regarding claim 6, Gauss teaches carriers (B, D) that each include a V-shaped structure (see Fig. 1, which shows B &D to be V-shaped).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKsymick (20020020655).  
Regarding claim 1, McKsymick teaches a table support mechanism (10) comprising a table plate (40), said table plate including a plurality of cavities (90, 104) formed in said table plate, and a first hanger device (100) including a rod member (102, 110) having a first end portion (i.e., lower end of 102) engaged with either of said cavities of said table plate for allowing said rod member of said first hanger device to be supported on said table plate (Fig. 10), said rod member of said first hanger device including a second end portion (i.e., upper end of 110) spaced from said table plate for engaging with and for supporting an object (108) on said table plate with said rod member of said first hanger device (Fig. 10).  
Regarding claim 2, McKsymick teaches a first hanger device (100) that includes a carrier (114) provided on said second end portion (i.e., upper end of 110) of said rod member (102, 110) of said first hanger device for engaging with and for supporting said object (108) on said table plate.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637